Citation Nr: 1449544	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia to include as secondary to service-connected bipolar disorder.

2.  Entitlement to service connection for osteoarthritis to include as secondary to service-connected bipolar disorder.

3.  Entitlement to service connection for a cardiac disorder to include as due to Agent Orange exposure and secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1971 to May 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied the claims in a December 2009 decision and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the Board's decision and the issues were remanded to the Board for readjudication.

The Board requested VHA medical expert opinions in January 2012.  A medical opinion from a cardiologist was rendered in March 2012 and a medical opinion from a rheumatologist was rendered in May 2012.  VA gave notice to the Veteran and his attorney and no further response by the Veteran was submitted.

The Board denied the Veteran's service connection claim for a cardiac disorder in a September 2012 decision.  The Veteran appealed this decision to the Court and in September 2013, the Court vacated the Board's decision and remanded the issue for readjudication consistent with the Court's decision.

The Board remanded the issues of entitlement to service connection for fibromyalgia and osteoarthritis in September 2012 for further evidentiary development.  Thereafter, the RO continued the denial of each claim as reflected in the August 2014 supplemental statement of the case (SSOC) and returned these issues to the Board for further appellate consideration.

The Board remanded the issue of entitlement to service connection for a cardiac disorder in April 2014 for further evidentiary development.  Thereafter, the Appeals Management Center (AMC) continued the denial of the claim as reflected in the August 2014 supplemental statement of the case (SSOC) and returned the issue to the Board for further appellate consideration.

The issue of entitlement to service connection for a cardiac disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise with respect to whether the Veteran's current diagnosis of fibromyalgia is aggravated by his service-connected bipolar disorder.

2.  The evidence of record is in equipoise with respect to whether the Veteran's current diagnoses of osteoarthritis of the knees are aggravated by his service-connected bipolar disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, fibromyalgia is aggravated by the Veteran's service-connected bipolar disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, osteoarthritis of the knees are aggravated by the Veteran' service-connected bipolar disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that he has current diagnoses of fibromyalgia and osteoarthritis that are aggravated by his service-connected bipolar disorder.   

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

VA treatment records show that the Veteran has current diagnoses of fibromyalgia and osteoarthritis of the knees.  See VA treatment records dated in December 2009, May 2010, and May 2011, a June 2008 private treatment record, and VHA medical expert opinion dated in May 2012.  Accordingly, the Veteran has a current diagnosis of the claimed disabilities.

With respect to the issue of whether the Veteran's current fibromyalgia and osteoarthritis of the knees are secondary to his service-connected bipolar disorder, the record contains a positive VHA medical expert opinion.  Specifically, the VHA medical expert (Chief of the Rheumatology Section at a VA Medical Center), determined that that the Veteran's bipolar disease is an aggravating factor for the Veteran's fibromyalgia.  He noted that an abstract by Wallace and Gotto revealed that in their clinic fibromyalgia patients with bipolar disease statistically did less well than those without bipolar disease.  The medical expert indicated that the Veteran's Axis II problems in combination with his bipolar disorder result in the Veteran having a hard time carrying out recommendations for therapy and seeing their (possible) benefits.  He concluded that the combination of his Axis I (bipolar and Axis II (personality disorder) issues at least as likely as not have interfered with his ability to engage in management that improve symptoms related to fibromyalgia.  The medical expert also provided the opinion that it is likelier than not that the Veteran's bipolar disorder and treatment has contributed to the symptoms of the Veteran's osteoarthritis of the knees.  The VHA medical expert opinions are persuasive and probative as he reviewed the Veteran's claims file and provided a clear explanation for his opinions based on post service treatment records, clinical experience and medical literature. 

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds the evidence is in equipoise on whether the Veteran's fibromyalgia and osteoarthritis of the knees were aggravated by his service-connected bipolar disorder.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board finds that entitlement to service connection for fibromyalgia and osteoarthritis of the knees is warranted.



ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for osteoarthritis of the bilateral knees is granted.


REMAND

The Court in a September 2013 decision noted the Secretary determined that the issue of entitlement to service connection for a cardiac disorder should be remanded due to inadequate medical nexus report as to the relationship between the Veteran's service-connected bipolar disorder and his claim for cardiac disorder and inadequate reasons or basis as to the claim of secondary service connection.  The Secretary's Brief asserted that the Court should remand the Veteran's claim of entitlement to service connection for a cardiac disorder to include coronary artery disease and hypertension for the Secretary to obtain a medical opinion that adequately addresses the question of whether a relationship likely exists between the Veteran's service-connected bipolar disorder and his claimed cardiac disorder to include CAD and hypertension.  The April 2014 Board remand only requested that the RO/AMC obtain a VA medical opinion with respect to the Veteran's hypertension.  The VA medical opinion dated in May 2014 only addresses the issue of hypertension.  Furthermore, he did not address the medical articles submitted by the Veteran regarding the relationship between cardiac disorders and psychiatric disorders.  In light of the foregoing, the Board finds that another remand is necessary to obtain an adequate medical opinion. 

Furthermore, the Veteran indicated in January 2013 that his cardiac disorders are related to his exposure to Agent Orange during active military service while serving on a naval ship in the Republic of Vietnam.  The evidence of record shows that the Veteran served on the U.S.S. Blakely during the Vietnam era.  The RO conducted a search to determine if the Veteran served in the Republic of Vietnam through the Personnel Information Exchange System (PIES).  A response received in May 2013 noted that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS Blakely (DE-1072), which was in the official waters of the Republic of Vietnam from January 14, 1973 to February 3, 1973; however, the record provides no conclusive proof of in-country service.  The RO did not attempt to obtain the deck logs of the USS Blakely to determine if the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam to include his presence on the landmass or inland waters of Vietnam.  In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is desirable.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the ship deck logs of the U.S.S. Blakely (DE-1072) for between January 1, 1973 and February 28, 1973 and any other dates specified by the Veteran.  The deck logs should be reviewed to determine whether any service members, including the Veteran, disembarked from the ship to visit Vietnam or the ship entered the inland waters of Vietnam.  In the event of a negative response, the RO should inform the Veteran of such, and provide the details of what it had requested to conduct the research.

2. Obtain and associate with the claims file any outstanding VA treatment records from August 2014 to the present.  If the Veteran indicates that he has received private treatment for his cardiac disorders, then attempt to obtain any outstanding private treatment records after securing the appropriate consent from the Veteran.

3. After completing the foregoing and associating any outstanding evidence with the claims file, then provide the Veteran with a VA medical opinion by an appropriate specialist with respect to the Veteran's service connection claim for a cardiac disorder.  The claims file and a copy of this remand must be made available to the clinician for review and the report should reflect that such a review was conducted.  The clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's cardiac disorders to include coronary artery disease and hypertension at least as likely as not (i.e., a fifty percent or greater probability) are related to any in-service disease, event, or injury.

The clinician should provide an explanation for all conclusions reached. 

b. If the answer to (a) is negative, then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that his cardiac disorders to include coronary artery disease and hypertension are caused by or aggravated (chronically worsened) by his service-connected bipolar disorder. 

The clinician should provide an explanation for all conclusions reached.  As part of his or her explanation, the clinician is asked to address the articles submitted by the Veteran and the March 2012 VHA medical expert opinion.

4. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for cardiac disorders.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


